                                             Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 1 of 8




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        ROSALINA CALONGE,
                                                                                         Case No. 20-cv-07429-NC
                                  11                    Plaintiff,
                                                                                         ORDER GRANTING IN PART AND
                                                  v.
Northern District of California




                                  12                                                     DENYING IN PART DEFENDANTS’
 United States District Court




                                                                                         MOTION TO DISMISS
                                  13        CITY OF SAN JOSE, and others,
                                                                                         Re: ECF 14
                                  14                    Defendants.
                                  15
                                  16            Defendants City of San Jose and Officer Edward Carboni move to dismiss Plaintiff
                                  17   Rosalina Calonge’s Fourteenth Amendment, Bane Act, and California Public Records Act
                                  18   claims. ECF 14. After evaluating the parties’ briefing, the Court grants Defendants’ motion
                                  19   to dismiss as to Plaintiff’s Bane Act claim on her own behalf and denies the motion as to
                                  20   the remaining claims.
                                  21   I.     BACKGROUND
                                  22            According to Plaintiff’s complaint, the relevant events unfolded as follows. See
                                  23   ECF 15. On October 31, 2019, Decedent Francis Calonge told Plaintiff that he was going
                                  24   to visit a friend but that he would be back later that evening. Id. at ¶ 15. That afternoon,
                                  25   San Jose Police Department officers arrived at the intersection of Jackson Avenue and
                                  26   McKee Road, responding to a report of someone brandishing a gun. Id. at ¶ 16. Decedent
                                  27   was walking near that intersection away from the direction of the police officers. Id. at
                                  28   ¶ 17. Decedent did not draw a firearm or make threatening gestures. Id. A police vehicle
                                             Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 2 of 8




                                  1    and six on-foot officers followed Decedent as he walked away. Id. at ¶ 18. Decedent did
                                  2    not respond to the officers’ verbal commands. Id. Decedent suffered from schizophrenia
                                  3    for many years and may have been in the midst of a psychotic episode. Id. at ¶ 17. As
                                  4    Decedent continued to walk away, Officer Carboni positioned himself against a tree and
                                  5    ordered his fellow officers to get out of his way so that he could shoot Francis when there
                                  6    was an adequate “backstop.” Id. at ¶ 19. Officer Carboni then fired his rifle and shot
                                  7    Decedent in the back, killing him. Id. Decedent was not posing an imminent threat to the
                                  8    officers, and Officer Carboni did not warn him that he was going to use lethal force. Id.
                                  9           Plaintiff is Decedent’s mother. ECF 1 at ¶ 7. Both Plaintiff and Decedent were
                                  10   residents of San Jose, California. Id. at ¶¶ 6-7. The City of San Jose is a public entity duly
                                  11   authorized and existing as such in and under the laws of the State of California. Id. at ¶ 8.
                                       Officer Carboni is the SJPD officer who shot and killed Decedent. Id. at ¶ 10. Nominal
Northern District of California




                                  12
 United States District Court




                                  13   Defendant, Francisco Calonge, is Decedent’s father. ECF 22 at 2. Francisco Calonge filed
                                  14   a separate suit, No. 21-cv-00090-NC, which the Court has related to the instant case. ECF
                                  15   28. All named parties have consented to the jurisdiction of a magistrate judge, under 28
                                  16   U.S.C. § 636(c). See ECF 11, ECF 13, ECF 33.
                                  17           In October 2020, Plaintiff sued Defendants for: (1) violations of the Fourth
                                  18   Amendment, California’s Bane Act, and battery as Decedent’s successor in interest, and
                                  19   (2) violations of the Fourteenth Amendment, wrongful death, California’s Bane Act, and
                                  20   the California Public Records Act on her own behalf. Id. at ¶¶ 31-97. On January 4, 2021,
                                  21   Defendants brought this motion to dismiss Plaintiff’s Fourteenth Amendment, California
                                  22   Public Records Act, and Bane Act claims. ECF 14.
                                  23   II.    LEGAL STANDARD
                                  24           A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  25   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “To
                                  26   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
                                  27   true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                  28   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When
                                                                                       2
                                           Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 3 of 8




                                  1    reviewing a 12(b)(6) motion, a court “must accept as true all factual allegations in the
                                  2    complaint and draw all reasonable inferences in favor of the non-moving party.” Retail
                                  3    Prop. Trust v. United Bd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir.
                                  4    2014). A court, however, need not accept as true “allegations that are merely conclusory,
                                  5    unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig.,
                                  6    536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows the court
                                  7    to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                  8    Id. If a court grants a motion to dismiss, leave to amend should be granted unless the
                                  9    pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
                                  10   F.3d 1122, 1127 (9th Cir. 2000).
                                  11   III. DISCUSSION
                                              A.     Fourteenth Amendment Claim
Northern District of California




                                  12
 United States District Court




                                  13          An individual can bring a claim against a state or local official for the

                                  14   “deprivation of any rights, privileges, or immunities secured by the Constitution and

                                  15   [federal] laws.” 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must: (1)

                                  16   allege the violation of rights secured by the Constitution and federal laws, and (2) show

                                  17   that the alleged deprivation was committed by a person acting “under color of state law.”

                                  18   West v. Atkins, 487 U.S. 42, 48 (1988). A person acts under color of state law when they

                                  19   exercise power “possessed by virtue of state law and made possible only because the

                                  20   wrongdoer is clothed with the authority of state law.” Id. at 49 (citing United States v.

                                  21   Classic, 313 U.S. 299, 326 (1941)).

                                  22          If a plaintiff is asserting a § 1983 claim for deprivation of their right to familial

                                  23   association under the Fourteenth Amendment, they must show that the official’s conduct

                                  24   “shocks the conscience.” Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008). A

                                  25   plaintiff can show that an official’s conduct “shocks the conscience” by showing

                                  26   “deliberate indifference” or a “purpose to harm.” Id. The “deliberate indifference” test

                                  27   applies “only when actual deliberation is practical.” Id. (citing Cnty. of Sacramento v.

                                  28   Lewis, 523 U.S. 833, 851 (1998)). In contrast, the higher “purpose to harm” test applies in
                                                                                       3
                                           Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 4 of 8




                                  1    situations requiring “fast action” or when officials have competing obligations. Id. at 853.
                                  2           In her complaint, Plaintiff alleges that the “deliberate indifference” standard applies
                                  3    to this case. See ECF 1 at ¶¶ 39-44. When applying the “deliberate indifference” standard,
                                  4    a plaintiff need only show that the officers had the “opportunity for actual deliberation.”
                                  5    See Porter, 546 F.3d at 1138. In her complaint, Plaintiff alleged that Decedent was
                                  6    walking away from the officers at the time of the incident; he did not draw a firearm or
                                  7    make threatening gestures towards the officers; the officers had time to make repeated
                                  8    verbal commands; and Officer Carboni had time to position himself against a tree, order
                                  9    others to move, and wait for an adequate “backstop” before shooting. ECF 1 at ¶¶ 15, 18-
                                  10   19. Viewing these allegations as true, the Court finds that the officers had the opportunity
                                  11   to deliberate before using deadly force, meeting the “deliberate indifference” standard.
                                       Accordingly, the Court denies Defendants’ motion to dismiss Plaintiff’s Fourteenth
Northern District of California




                                  12
 United States District Court




                                  13   Amendment claim.
                                  14          B.     Bane Civil Rights Act Claims
                                  15          The Bane Act allows “any individual whose exercise or enjoyment of rights secured
                                  16   by the Constitution or laws of the United States, or of rights secured by the Constitution or
                                  17   laws of [California], has been interfered with . . .” to bring a civil action on their own
                                  18   behalf. Cal. Civ. Code § 52.1(b). To bring a claim under the Bane Act, a plaintiff must
                                  19   show that an officer had the “specific intent” to violate their Constitutional rights. See
                                  20   Reese v. Cnty. of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018). The “threat,
                                  21   intimidation, or coercion element of the claim” does not need to be “transactionally
                                  22   independent from the constitutional violation alleged.” Id.
                                  23                 1.     Bane Act Claim as Decedent’s Successor In Interest
                                  24          Defendants assert that Plaintiff’s Bane Act claim is not adequately alleged because
                                  25   it relies on her Fourteenth Amendment claim. See ECF 14 at 15. The Court finds that
                                  26   Plaintiff’s Fourteenth Amendment claim is sufficiently alleged, so this argument fails.
                                  27          Defendants also assert that the claim is not adequately alleged because Plaintiff’s
                                  28   allegations of intent are conclusory. To show intent to violate an individual’s rights, the
                                                                                      4
                                           Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 5 of 8




                                  1    plaintiff must show that the officers “intended not only the force, but its unreasonableness,
                                  2    its character as more than necessary under the circumstances.” Reese, 888 F.3d at 1045
                                  3    (internal citations omitted). In her complaint, Plaintiff alleged that Defendants shot
                                  4    Decedent in the back before evaluating behavioral cues to determine his mental illness and
                                  5    before using de-escalation tactics, going against the standards established by their police
                                  6    conduct trainings. See ECF 1 at ¶¶ 21-22. These allegations are not conclusory, so the
                                  7    Court must take them as true. Taking the allegations as true, Plaintiff sufficiently shows
                                  8    that Defendants’ use of force was more than necessary under the circumstances. Thus, the
                                  9    Court denies Defendants’ motion to dismiss Plaintiff’s Bane Act claim as Decedent’s
                                  10   successor in interest.
                                  11                 2.     Bane Act Claim on Plaintiff’s Own Behalf
                                              The Bane Act is not a wrongful death provision. See Torre v. City of Salinas, No.
Northern District of California




                                  12
 United States District Court




                                  13   09-cv-00626-RMW, 2010 WL 3743762, at *6 (N.D. Cal. Sept. 17, 2010) (internal citations
                                  14   omitted) ; see also M.H. v. Cnty. of Alameda, 62 F. Supp. 3d 1049, 1096 n.11 (N.D. Cal.
                                  15   2014) (stating “a survival Bane Act claim, unlike a wrongful death Bane Act claim, is
                                  16   permissible.”). Here, Plaintiff’s asserts a Bane Act claim on her own behalf for
                                  17   Defendants’ interference with her fundamental interest in her familial relationship with
                                  18   Decedent. See ECF 1 at ¶¶ 58-61. Because the Bane Act does not include a wrongful death
                                  19   cause of action, the Court grants Defendants’ motion to dismiss this claim without leave to
                                  20   amend because this pleading cannot be cured by the allegation of additional facts.
                                  21          C.     California Public Records Act Claim
                                  22          The California Public Records Act provides that “any public record in the
                                  23   possession of a state or local agency must be disclosed to any citizen unless an exemption
                                  24   applies.” Cal. Gov. Code § 6253; see Whitworth v. Regents of the Univ. of Cal., 274 Fed.
                                  25   Appx. 559, 562 (9th Cir. 2008) (internal citation omitted). Plaintiff is bringing a CPRA
                                  26   claim against Defendants for their repeated extensions and failure to produce documents
                                  27   following her request for “any video or audio recordings” from the October 31, 2019
                                  28   shooting and “any records, including handwritten notes, reports, letters, emails, or
                                                                                     5
                                           Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 6 of 8




                                  1    memoranda relating to the incident.” ECF 1 at ¶¶ 74-91. Defendants move to dismiss this
                                  2    claim on several grounds; the Court addresses each argument in turn.
                                  3                1. Jurisdiction to Hear CPRA Claims
                                  4           Defendants assert that a CPRA claim must be heard in state court, not federal court.
                                  5    ECF 14 at 17. The CPRA states that “any person may institute proceedings for injunctive
                                  6    or declarative relief or writ of mandate in any court of competent jurisdiction to enforce his
                                  7    or her right to inspect or to receive a copy of any public record.” Cal. Gov. Code § 6258.
                                  8    Contrary to Defendants’ argument that this CPRA claim must be heard in Santa Clara
                                  9    County Superior Court, where the City of San Jose is located, there is precedent for courts
                                  10   to hear CPRA claims outside of the specific jurisdiction where the claims arose. ECF 14 at
                                  11   17; see California Gun Rights Foundation v. Superior Court, 49 Cal. App. 5th 777, 790
                                       (2020) (concluding that the CPRA “does not limit jurisdiction over a CPRA dispute to the
Northern District of California




                                  12
 United States District Court




                                  13   superior court of the county where the disputed records are located. Instead, jurisdiction
                                  14   over CPRA disputes may be exercised by ‘any court of competent jurisdiction.’”).
                                  15          The Court can exercise supplemental jurisdiction over Plaintiff’s CPRA claim
                                  16   because it arises out of the same case or controversy as her federal law claims. See 28
                                  17   U.S.C. § 1367(1). In their motion, Defendants urge the Court to decline to exercise
                                  18   supplemental jurisdiction because the CPRA issue is a novel and complex issue of state
                                  19   law. See ECF 14 at 18. However, Defendants fail to explain the novelty or complexity of
                                  20   the issue. See id.; see also ECF 17 at 12. Defendants cite to several cases from other
                                  21   California districts in support of their arguments, but the districts appear to be split on the
                                  22   issue. See ECF 14 at 18, ECF 17 at 12; see also Goodin v. City of Glendora, 380 F. Supp.
                                  23   3d 970, 997 n.22 (C.D. Cal. 2019) (stating “given that the plain text of the CPRA allows
                                  24   ‘any court of competent jurisdiction’ to hear CPRA claims, and that this court has
                                  25   supplemental jurisdiction under 28 U.S.C. § 1367, Defendants’ argument that this court
                                  26   “has no subject matter jurisdiction” over this claim is unpersuasive.” (internal citations
                                  27   omitted)). The Court follows the reasoning in Goodin, finding that it is a court of
                                  28   competent jurisdiction and it has supplemental jurisdiction. See id. Therefore, Defendants’
                                                                                      6
                                           Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 7 of 8




                                  1    argument to dismiss Plaintiff’s CPRA claim for lack of jurisdiction is denied.
                                  2                  2.    Timeline and Pace of Production1
                                  3           Defendants also assert that Plaintiff does not have grounds to challenge the City’s
                                  4    production timeline and pace of production. ECF 14 at 18-19. The CPRA requires agencies
                                  5    to make records “promptly available” to a requester upon a request that reasonably
                                  6    describes an identifiable record, unless an exemption applies. See Cal. Gov. Code
                                  7    § 6253(b). Within ten days of a request, an agency shall determine whether the request
                                  8    seeks copies of disclosable public records in the possession of the agency and shall
                                  9    “promptly” notify the requester of the determination. Id. at § 6253(c). This time limit can
                                  10   be extended in “unusual circumstances” by written notice from the head of the agency
                                  11   including their reasons for the extension and an estimated date of determination. Id. Any
                                       extension cannot extend beyond fourteen days. Id. Although, the CPRA does not define
Northern District of California




                                  12
 United States District Court




                                  13   “prompt,” viewing Plaintiff’s allegations as true, she has a plausible claim that the
                                  14   timeliness of Defendants’ production does not satisfy a reasonable definition of “prompt.”
                                  15          Finally, Defendants claim that Plaintiff’s CPRA request is moot because she will
                                  16   receive the documents she requested through discovery in this case. The Court declines to
                                  17   preemptively declare the issue moot as the discovery has not yet taken place. It is clear to
                                  18   the Court that the CPRA imposes a timeline for production of requested documents, so
                                  19   Plaintiff has grounds to challenge the timeliness of Defendants’ document production.
                                  20          In sum, the Court finds that Plaintiff’s complaint sufficiently alleges a CPRA claim.
                                  21   Therefore, the Court denies Defendants’ motion to dismiss this claim.
                                  22   IV. CONCLUSION
                                  23          For the foregoing reasons, the Court: (1) GRANTS Defendants’ motion to dismiss,
                                  24   without leave to amend, as to Plaintiff’s Bane Act claim on her own behalf, and (2)
                                  25   DENIES Defendants’ motion to dismiss as to Plaintiff’s Fourteenth Amendment claim,
                                  26
                                       1
                                  27    The Court notes that Defendants attached supplemental records to their motion to
                                       dismiss. ECF 14-2, ECF 14-3. These additional allegations are more appropriate for a
                                  28   summary judgment motion, rather than a Rule 12(b)(6) motion to dismiss, so the Court
                                       will not consider the records with this instant motion.
                                                                                      7
                                           Case 5:20-cv-07429-NC Document 40 Filed 03/05/21 Page 8 of 8




                                  1    Bane Act claim as Decedent’s successor in interest, and California Public Records Act
                                  2    claim.
                                  3
                                  4             IT IS SO ORDERED.
                                  5
                                  6    Dated: March 5, 2021                    _____________________________________
                                                                                     NATHANAEL M. COUSINS
                                  7                                                  United States Magistrate Judge
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   8
